UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

In re: Ranbaxy Generic Drug
Application Antitrust Litigation, MDL No. 19-md-02878-NMG
This Document Relates To:

All Cases

ee ee eet ee

 

ORDER

Pending before the Court is the motion of Ranbaxy, Inc. and
Sun Pharmaceutical Industries Limited (collectively “Ranbaxy” or
“defendants”) to certify for interlocutory appeal the order of
this Court entered November 27, 2019, (Docket No. 148) denying
defendants’ motion to dismiss the claims of the Direct Purchaser
and End-payor Plaintiffs (“DPPs” and “EPPs” or, collectively,

“plaintiffs”).

Interlocutory appeals, particularly from denials of motions
to dismiss, are “hens-teeth rare” in the First Circuit. Camacho

v. Puerto Rico Ports Auth., 369 F.3d 570, 573 (1st Cir. 2004).

 

Pursuant to 28 U.S.C. § 1292(b), a district court may certify an
interlocutory order for appeal only if it is satisfied that such

an order
{1] involves a controlling question of law [2] as to
which there is substantial ground for difference of
opinion and [3) that an immediate appeal from the
order may materially advance the ultimate termination
of the litigation

28 U.S.C. § 1292(b). Although, as defendants emphasize,
interlocutory appeals may often be more appropriate in multi-
district litigation (“MDL”) than in ordinary litigation, the
complexity of an MDL is merely one factor to be considered in
determining whether the elements of § 1292(b) are satisfied such
that there exists “exceptional circumstances” justifying
certification. See In re: Zofran (Ondansetron) Prods. Liab.
Litig., 235 F. Supp. 3d 317, 319 (D. Mass. 2017); McGillicuddy

v. Clements, 746 F.2d 76, 76 n.1 (1st Cir. 1984).

In this case, the First Circuit Court of Appeals has
already declined to review, on an interlocutory basis, the
precise issues for which defendant again seeks certification.
The Court recognizes that, consistent with its previous order
allowing certification, its November 27, 2019, Order involves a
controlling question of law as to which there is substantial
ground for difference of opinion. The protracted nature of this
case has, however, altered the Court’s calculus with respect to

the third element of § 1292(b).

The cases in this multi-district litigation have been

pending for nearly five years. Since this Court’s prior order

- ?-
certifying interlocutory appeal, the parties have engaged in
extensive discovery. Indeed, fact discovery is set to close in
just three months. A second interlocutory appeal of the same
issues in the same procedural posture without the benefit of a
developed factual record would not “materially advance the
ultimate termination” of this case. § 1292(b). To the contrary,
it would cause further delay at the pleading stage of an already

prolonged litigation.

Accordingly, defendants’ motion to certify the Court’s

November 27, 2019, Order (Docket No. 149) is DENIED.

So ordered.

Nathaniel M. Gorton
United States District Judge

Dated February /7 , 2020
